Citation Nr: 1606648	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to a compensable evaluation for scars, basal cell carcinoma excised, left forearm and forehead.

3.  Entitlement to a compensable evaluation for residual surgical scar, left foot. 


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Agent


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for scar of the right foot has been raised by the record in a June 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of service connection for chronic bilateral heel pain was raised by the record in a June 2014 statement, and has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for bilateral plantar fasciitis, an October 2009 VA general medical examination report noted no objective evidence to support diagnosis of plantar fasciitis.  Thus, the examiner did not render an opinion regarding etiology.  However, an August 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private podiatrist diagnosed bilateral plantar fasciitis.  As a result of the evidence indicating a current disability, the AOJ scheduled the Veteran for a new VA foot examination in August 2015.  However, the Veteran informed the AOJ that she was unable to attend the examination due to a scheduled surgery.  There is no indication that the AOJ attempted to reschedule another VA examination.  Consequently, remand is necessary to schedule the Veteran for a VA foot examination to determine the nature and etiology of her claimed bilateral plantar fasciitis. 

Regarding the claim for a compensable evaluation for scars, basal cell carcinoma excised, left forearm and forehead, the Board finds that the October 2009 VA general medical examination is inadequate for rating purposes.  Specifically, the examiner did not indicate whether any scar was deep or superficial and did not comment on whether any scar caused limitation of function of an affected part, including pain.  Thus, a new examination that addresses the relevant rating criteria is necessary on remand.  38 C.F.R. § 4.2 (2015).

In a November 2011 rating decision, the RO granted service connection and assigned an initial rating for residual surgical scar, left foot,.  In a June 2012 statement, the Veteran disagreed with the evaluation assigned.  The Board considers the June 2012 statement to constitute a timely notice of disagreement.  38 C.F.R. § 19.26.  There is no indication in the record that a statement of the case (SOC) has been issued or that any further action has been taken on that claim.  Thus, an SOC must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of residual surgical car, left foot.  That statement of the case should inform the Veteran of her appeal rights and that she must perfect an appeal if she desires appellate review.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for foot or scar complaints since 2012.  After securing the necessary release, take all appropriate action to obtain these records.

3.  After completion of the foregoing, schedule the Veteran for a VA foot examination to determine the nature and etiology of her claimed bilateral plantar fasciitis.  The claims folder and copies of all pertinent records should be made available to the examiner.  

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently diagnosed plantar fasciitis etiologically related to the Veteran's military service.  The examiner must provide a complete explanation the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Schedule the Veteran for a VA scars examination to determine the current nature and severity of her left forearm and forehead scars.  The claims folder and copies of all pertinent records should be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the left forearm and forehead scars.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







